Matter of LeClair v Ferguson (2021 NY Slip Op 00755)





Matter of LeClair v Ferguson


2021 NY Slip Op 00755


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1137 CAF 20-00881

[*1]IN THE MATTER OF NICHOLAS JOSEPH LECLAIR, PETITIONER-APPELLANT,
vLACEY JO FERGUSON, RESPONDENT-RESPONDENT, AND EMILY ROSE WHIPPLE, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


NICHOLAS JOSEPH LECLAIR, PETITIONER-APPELLANT PRO SE. 
EMILY ROSE WHIPPLE, RESPONDENT-APPELLANT PRO SE.
ROSE T. PLACE, GLENS FALLS, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Warren County (Jeffrey D. Wait, A.J.), entered June 7, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, dismissed the petition to modify a prior order of visitation. 
It is hereby ORDERED that said appeal insofar as taken by respondent Emily Rose Whipple is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of Ferguson v LeClair ([appeal No. 1] — AD3d — [Feb. 5, 2021] [4th Dept 2021]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court